   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 1 of 8 PageID #:5553



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

BACKPAGE.COM, LLC,

                   Plaintiff,                                 Civil No. 1:15-cv-06340

       v.                                                     Judge John J. Tharp, Jr.

THOMAS J. DART,
Sheriff of Cook County, Illinois,

                   Defendant.



                                            ORDER

         The Sheriff’s motion for sanctions against Backpage.com and its attorneys [226] is
granted in part and denied in part. Based on its fraudulent representations during the course of
this litigation, the Court imposes a sanction of $250,000 against Backpage as a partial offset of
fees and costs incurred by the Sheriff in responding to Backpage’s misrepresentations. The
motion for sanctions against Backpage’s counsel, however, is denied. See Statement for details.



                                         STATEMENT

        This motion represents the last installment in this case, which concerns the efforts of
Thomas Dart, the Sheriff of Cook County, to end advertising for prostitution and human
trafficking in the adult services section of Backpage.com (“Backpage”) by seeking to convince
credit card companies not to do business with Backpage as long as it accepted such ads. While
claiming that it engaged in efforts to cooperate with law enforcement and to identify problematic
ads, Backpage sued Sheriff Dart, alleging that the Sheriff’ was threatening official action against
the credit card companies and thereby imposing a prior restraint on Backpage’s free speech
rights.

       Backpage sought and obtained a temporary restraining order from this Court, but after an
evidentiary hearing, this Court denied a preliminary injunction.1 Backpage.com, LLC v. Dart,


       1
          Backpage’s complaint included a Due Process claim as well as a First Amendment
claim, but the sole focus of its motion for preliminary injunctive relief was the First Amendment
claim. In Black Earth Meat Mkt., LLC v. Vill. of Black Earth, 834 F.3d 841 (7th Cir. 2016), the
Seventh Circuit expressed significant doubt as to whether the conduct alleged in this case would
give rise to a violation of the Due Process clause. “The First Amendment,” it noted, “forbids a
public official to attempt to suppress the protected speech of private persons by threatening that
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 2 of 8 PageID #:5554



127 F. Supp. 3d 919 (N.D. Ill. 2015). This Court found that “Backpage.com’s adult services
section overwhelmingly contains advertisements for prostitution, including the prostitution of
minors,” id. at 922; that Backpage had not adequately demonstrated that the Sheriff’s threat to
cause the credit card companies to be investigated for facilitating Backpage’s conduct actually
caused the companies’ decision to sever their ties with Backpage, id. at 930-33; and that
Backpage had not adduced evidence that it would be irreparably harmed by the Sheriff’s
conduct, because it was speculative as to whether the company would fail if customers could not
pay for adult services ads with credit cards, id. at 934-35.

        The Seventh Circuit reversed the denial of the requested preliminary injunction.
Backpage.com, LLC v. Dart, 807 F.3d 229 (7th Cir. 2015). The Court of Appeals, finding instead
that “it is unclear that Backpage is engaged in illegal activity, id. at 233;”2 that the credit card
companies had capitulated to the Sheriff’s threat, id., that Backpage was merely an intermediary
between advertisers of adult services and their customers, id. at 234, and that the Sheriff’s
actions “would be bound to cause irreparable injury” to Backpage, id. at 238. The Court of
Appeals directed the entry of a preliminary injunction that required, inter alia, the Sheriff to
notify the credit card companies that no action would be taken against them. Despite the
opportunity to do so, however, none of the credit card companies resumed processing
transactions for ads on Backpage.

        When discovery in this case subsequently continued after entry of the preliminary
injunction, the Sheriff sought, among other things, information relating to Backpage’s finances
(as relevant to the question of the monetary damages Backpage was seeking). In response,
Backpage amended its complaint to eliminate any claim for damages and pressed forward
seeking only permanent injunctive relief. First Amended Complaint, ECF No. 173.

        Contemporaneously, Backpage was embroiled in litigation and controversy elsewhere,
including a Congressional investigation. Two weeks before it filed this suit, Backpage had been
subpoenaed by the United States Senate Permanent Subcommittee on Investigations for
information regarding advertising on its adult services section. After the Senate subcommittee
issued its report, titled “Backpage.com’s Knowing Facilitation of Sex Trafficking,” on January 9,
2017, Backpage shut down its adult services section the next day.




legal sanctions will at his urging be imposed unless there is compliance with his
demands.” [citing Backpage.com LLC v. Dart, 807 F.3d 229, 231 (7th Cir. 2015)]. It is less clear
that the Due Process Clause does so. The First Amendment is concerned with the chilling effect
government action may have on speech; procedural due process is not.”
       2
         The Seventh Circuit has since recognized that Backpage’s web site “contained an adult
section advertising different categories of sex work.” United States v. Jackson, 865 F.3d 946,
949 (7th Cir. 2017), cert. granted, judgment vacated on other grounds, 138 S. Ct. 1983 (2018).


                                                     2
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 3 of 8 PageID #:5555



        Subsequently, both Backpage and its CEO, Carl Ferrer, were charged with, and pled
guilty to, federal conspiracy charges relating to money laundering and the Travel Act,
respectively. In his plea agreement, Ferrer admitted that he had known that “the great majority”
of ads placed on Backpage’s adult services section were ads for prostitution, and that he
conspired with other Backpage principals “to find ways to knowingly facilitate the state-law
prostitution crimes being committed by Backpage’s customers. Ferrer admitted that one of the
ways that the conspirators facilitated advertising for prostitution was to create so-called
“moderation” processes by which Backpage would edit ads submitted to remove terms and
pictures that were particularly indicative of prostitution. Ferrer also admitted that credit card
companies stopped doing business with Backpage based on the illegal nature of its business (not,
then, because of any official action threatened by the Cook County Sheriff or others). In response
to the actions of the credit card companies, Ferrer admitted that Backpage devised means to
deceive the credit card companies as to the source of credit card charges submitted in payment
for Backpage.com services and to continue receiving payments for those ads.

        As part of its plea agreement, Backpage agreed, among other things, to cease operations
and its web site was shut down. Because Backpage is no longer an extant entity, and given the
crippling restitution owed by the company and its principals, which effectively eliminates any
possibility that the company could arise from the ashes, the Court dismissed the suit against the
Sheriff as moot.

         In the wake of Backpage’s demise, Sheriff Dart filed this motion seeking sanctions
against Backpage and its attorneys. The premise of the Sheriff’s motion is that throughout the
litigation, Backpage and its attorneys falsely claimed that Backpage “prohibits illegal content
and activity on its website and takes extensive steps to prevent such misuse” and that the credit
card companies stopped doing business with Backpage because of the Sheriff’s actions rather
than the unlawful nature of Backpage’s business. The Sheriff seeks reimbursement of its
attorneys’ fees and costs incurred in this litigation, including on appeal and in petitioning for
certiorari. In response to the motion, Backpage’s counsel, Davis Wright Tremaine LLP (“DWT”)
and Schiff Hardin LLP,3 moved to withdraw from their representation of Backpage.com; that
motion was granted. Backpage was given additional time to respond to the motion but has not
done so; DWT, however, has responded.

       Based on the guilty pleas entered by Backpage and Ferrer, its CEO, there is no question
that Backpage has, from the filing of its complaint, knowingly presented false information to this
Court in support of its claim against Sheriff Dart. A brief comparison of some of the principal
claims asserted by Backpage in this litigation and admissions by Backpage and Ferrer in their
plea agreements suffices to make the point incontrovertible:


       3
          Backpage.com’s lead counsel in this case has been Richard Corn-Revere and James
Grant of DWT. Charles H.R. Peters of Schiff Hardin LLP has served as local counsel. Other
lawyers also filed appearances on behalf of Backpage.com, but did not play a substantial role in
this case. The Court understands that, with respect to Backpage’s counsel, the Sheriff’s motion is
directed at DWT, and only DWT responded to the motion.
                                                    3
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 4 of 8 PageID #:5556



Backpage’s Original Complaint                     Backpage/Ferrer Plea Admissions (¶ 10)

¶ 23: “Backpage.com prohibits illegal      “The great majority of these advertisements [for ‘adult’
content and activity on its website        and ‘escort’ services] are, in fact, advertisements for
and takes extensive steps to prevent       prostitution services (which are not protected by the
such misuse . . . .”                       First Amendment and which are illegal in 49 states and
                                           in much of Nevada).”

¶ 25: “Backpage.com also takes             Backpage worked “to find ways to knowingly facilitate
extensive measures to police user          the state-law prostitution crimes being committed by
posts.”                                    Backpage’s customers.”

¶¶ 19, 34: “Users provide all the          Backpage “utilized ‘moderation’ processes through
content for ads they post on               which [it] would remove terms and pictures that were
Backpage.com”; Sheriff’s actions           particularly indicative of prostitution and then publish a
violate Section 230 of the                 revised version of the ad. Such editing did not, of
Communications Decency Act                 course, change the essential nature of the illegal service
because Backpage is merely a               being offered in the ad—it was merely intended to
publisher of content provided by           create a veneer of deniability for Backpage.”
others.

¶ 44: “[B]ecause of Sheriff Dart’s       “Over time, many banks, credit card companies, and
actions, Backpage.com is barred from other financial institutions refused to do business with
credit card services of any of the three Backpage due to the illegal nature of its business.”
largest card companies . . . .”

¶ 45: “Sheriff Dart’s actions . . . have   Backpage “found ways to fool credit card companies
cut off nearly all revenue to              into believing that Backpage-associated charges were
Backpage.com (leaving only Bitcoin         being incurred on different websites, to route
as a means of payment, which               Backpage-related payments sand proceeds through
accounts for a small percentage of         bank accounts held in the name of seemingly
purchases on the website).”                unconnected entities”



        These false statements are plainly material to issues implicated by Backpage.com’s
complaint and motions for preliminary injunctive relief—that is why Backpage made them. Its
complaint put at issue whether speech on the site was protected, whether Backpage.com policed,
rather than promoted, unlawful solicitations, and otherwise merely published, rather than
authored, content in the ads (a claim critical to Backpage’s assertion that the Communications
Decency Act shielded its actions from liability). The question of whether Dart’s actions caused
the credit card companies to stop accepting payments from Backpage.com was a central question
on which the viability of Backpage’s claim against Dart rested; Backpage’s admission that it was
the unlawful nature of Backpage’s adult advertising that prompted the card companies to stop
accepting payments (rather than a threat of investigation by Dart) was utterly at odds with its
contentions in this Court and the Court of Appeals; that even Backpage acknowledged that there
                                                      4
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 5 of 8 PageID #:5557



was no causality between threat and the actions of the card companies may have prompted the
Court of Appeals to reconsider its view that “[t]he causality is obvious.” 807 F.3d at 233. And, of
course, Backpage’s claim that its inability to accept credit card payments threatened its very
existence was central to the issue of irreparable harm; that it found ways to work around that
limitation would have further confirmed this Court’s view that it had not established that
irreparable harm was likely, and certainly would have challenged the Court of Appeals’
conclusion that Backpage “was bound” to suffer irreparable harm.

        The Court therefore has no difficulty in concluding that in conducting this litigation,
Backpage.com knowingly took positions that were factually unsupported and made numerous
false statements to advance its claim against Sheriff Dart. Indeed, it is difficult to imagine how
Backpage.com could have advanced its claim if, in lieu of the false allegations identified above,
it had included the admissions it made in its plea agreement. The complaint would then have
read something like this:

               The Sheriff has infringed Backpage’s First Amendment rights by
               accurately advising credit card companies (two of them, anyway)
               that the great majority of ads on Backpage’s adult services web site
               are for prostitution and that Backpage routinely doctors those ads
               to conceal their unlawful nature. When told about these facts by
               Sheriff Dart, those credit card providers decided that they did not
               want to be publicly linked to a company like Backpage and
               stopped accepting payments for ads placed on Backpage.com. Or
               at least they thought they had stopped accepting such payments. In
               reality, however, Backpage.com devised ways to deceive the card
               companies about its continued use of their cards as payment for
               access to its adult services advertising. It also devised additional
               means to collect payments for those ads and continued to receive
               substantial revenues from such advertising.

That complaint would have made the prospect of obtaining injunctive relief substantially more
difficult.

       To be clear, however, the Court’s ruling does not rest on a determination that Backpage’s
misrepresentations render its claim frivolous; the point is merely that the misrepresentations
involved facts that were, or would have been, material to the evaluation of Backpage’s claim for
preliminary injunctive relief in this Court and in the Court of Appeals. Even if Backpage could
have prevailed absent its misrepresentations, it nevertheless made false statements that were
material, even if not dispositive, and in doing so defrauded this Court. Sanctions against
Backpage are unquestionably warranted.

        That Backpage and its principals acted in bad faith, however, does not compel the
conclusion that its attorneys did so as well. Although his briefs frequently employ the
formulation that “Backpage and its attorneys” lied to the court, elsewhere the Sheriff stops short
of definitively claiming that Backpage’s attorneys actually knew that Backpage was lying about
its conduct and the effects of Dart’s conduct. See, e.g., Motion at 11 (“Backpage’s counsel may
                                                    5
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 6 of 8 PageID #:5558



well have known all along about their client’s lies”). Whether or not its counsel had actual
knowledge of the company’s fraud, however, Backpage contends that Backpage’s lawyers
actively avoided the truth by sticking their heads in the sand.

        For its part, DWT maintains that there is no basis to impose sanctions on attorneys who
successfully advanced constitutional claims on behalf of Backpage. The Sheriff, they argue, is
merely reasserting his discredited “illegality” defense. They further deny that the Sheriff has
demonstrated that they knew that Carl Ferrer “would change and contradict averments he made
not just in this case but in a half dozen others.”

        The first argument can be dispatched essentially for the reasons already set forth. If the
Sheriff’s motion focused only on Backpage’s admission that “the great majority” of ads on its
adult services site were for prostitution, DWT might have a point, because the Seventh Circuit‘s
opinion seems to hold that the presence of even a single lawful ad on Backpage’s adult services
site would have made the site a protected “avenue of expression of ideas and opinions entitled to
First Amendment protection.” 807 F.3d at 231-32. But the misrepresentations by Backpage go
not only to the extent to which the Backpage adult services site served as a medium for unlawful
solicitation of criminal conduct but also to elements such as causation and irreparable harm,
which the court of appeals considered and resolved in Backpage.com’s favor. Knowing that
Backpage had successfully devised work arounds to compensate for the loss of credit card
transactions, for example, would plainly be material to the question of irreparable harm. So, too,
Backpage’s admission that Dart’s “threats” had not caused the card companies to disassociate
themselves from Backpage. Id. at 233. There is, in short, more to Backpage’s misrepresentations
than the viability of the Sheriff’s “illegality defense.” And even if there weren’t, that would not
give Backpage, or its counsel, the green light to make false statements in an effort to cast the
company in a better light generally.

        DWT’s second argument, however, is more substantial. Pointing out that the Sheriff
relies entirely on the admissions of Backpage and Ferrer in their plea agreements to establish the
falsity of the positions taken in this litigation, DWT essentially asks why it was not entitled to
rely on the prior version of the facts that their client supplied to them. They point not only to fact
that Ferrer supplied a declaration in support of Backpage’s motion for preliminary injunctive
relief but also to the other, consistent, declarations he made in other cases in which similar issues
were being litigated.

       In answer, Backpage points to what it calls the “red flags” that also surfaced before and
during the litigation that should have put DWT on notice that facts alleged in the complaint were
not accurate. Most of these warning signals relate to the congressional investigation that was
going forward during the pendency of this case, but the fact that Backpage’s attorneys knew
about ongoing investigations does not demonstrate that Backpage’s attorneys knew that the
claims of Backpage’s executives about its practices were false. Plainly, there was a lot of smoke,
and Backpage’s attorneys should have been looking closely to see if there was a fire, but as the
most prominent incident on which the Sheriff focuses—the “Red Beauty”—posting—suggests,
DWT appears to have looked closely at the purportedly revealing information.


                                                      6
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 7 of 8 PageID #:5559



        The “Red Beauty” incident involved an undercover posting to Backpage’s adult services
site. An investigator in the Sheriff’s office reported that he had created an online post advertising
the services of a girl between 14 and 18 years old who had just graduated from grade school.
According to the investigator’s report, he paid for and submitted the ad but when it posted, the
references to grade school and the age range of 14-18 had been deleted. The Sheriff cites this
incident as a smoking gun that revealed the “moderation” practices Backpage employed to
conceal the fact that ads were for child prostitution. When the incident was revealed in
discovery, however, DWT pointed out that the dates on the documents appeared to suggest that
the version that had purportedly been edited was dated a day before the version that had
purportedly been the original posting. DWT also pointed out that the investigator’s report further
muddied the waters because it documented that the investigator had gone back online and was, in
fact, able to post the ad with the original language. Given the ambiguities, if this incident
demonstrates anything, it is that the Sheriff has not come up with the smoking gun showing that
DWT knew, or was deliberately avoiding, the truth about Backpage’s practices.

        The premise of the Sheriff’s motion for sanctions against Backpage’s counsel is
essentially that counsel failed to discover the transgressions that Backpage and Ferrer admitted to
when they pled guilty. Even accepting arguendo that there was reason to doubt representations
that Ferrer and other Backpage officials made to them, the Sheriff’s motion falls short in
documenting any instance in which counsel (as distinguished from Backpage) made or facilitated
a specific representation of fact that was known to be untrue when it was made. And when
Backpage and Ferrer acknowledged under oath that their prior representations about Backpage’s
operation and content of its “adult” classified section were false, DWT promptly moved to
withdraw as counsel. Based on the record presented, the Court does not find a sufficient basis to
conclude that DWT’s conduct warrants the imposition of sanctions or the conduct of an
evidentiary hearing.

                                            * * * * *

        For the reasons set forth above, the Court concludes that during this litigation, Backpage
knowingly and repeatedly made false representations of fact concerning relevant aspects of its
operations. This fraudulent conduct has been pervasive throughout this law suit. Federal courts
have the inherent power “to punish by an award of reasonable attorneys’ fees or other monetary
sanction” misconduct by parties and attorneys appearing before it. Carr v. Tillery, 591 F.3d 909,
919 (7th Cir. 2010) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991)). In Chambers the
Supreme Court recognized that where a party’s “entire course of conduct throughout the lawsuit
evidenced bad faith and an attempt to perpetrate a fraud on the court, and the conduct
sanctionable under the Rules was intertwined within conduct that only the inherent power could
address,” it is appropriate to rely principally on the court’s inherent power to address the conduct
in its entirety rather than first applying Rules and statutes containing sanctioning provisions to
discrete occurrences. Chambers, 501 U.S. at 50-51.

      The Court recognizes, however, that the efficacy of a sanctions award at this juncture is
compromised by the termination of Backpage’s operations and the criminal sanctions that will


                                                     7
   Case: 1:15-cv-06340 Document #: 253 Filed: 03/25/19 Page 8 of 8 PageID #:5560



likely be imposed as a result of its conviction for money laundering conspiracy.4 Backpage faces
significant fines and, pursuant to its plea agreement, potential restitution payments up to $500
million. It appears, in short, unlikely that a payment of sanctions will ever be collectible from
Backpage. There is little reason, therefore, to engage in protracted proceedings to determine the
appropriate monetary sanction to impose. Given the centrality of Backpage’s fraudulent conduct
in this litigation, the Court has no difficulty concluding that Backpage’s conduct has resulted in
substantial attorneys’ fees and litigation costs to the Sheriff measured in the hundreds of
thousands of dollars that would not have been required absent Backpage’s fraudulent
representations. The Court therefore orders Backpage to pay to the Sheriff of Cook County a
sanction in the amount of $250,000. This award is, however, subordinate to all criminal fines and
restitution awards imposed as part of Backpage’s sentence. Accordingly, the Sheriff may not
attempt to collect the award until Backpage’s sentence is final.




       Date: March 25, 2018
                                                                 John J. Tharp, Jr.
                                                                 United States District Judge




       4
           Sentencing is presently scheduled for July 9, 2019.
                                                      8
